Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederic et al. (US2005/0164302) in view of Chaffey (US20100113752).
Frederic is relied upon to teach step d of Applicant’s claim 18, which recites applying an antibody [i.e., the claimed capture antibody] that is used to permit immunofixation by precipitation of the immunocomplex for the purpose of its detection, to enable the disease associated with the proteins to be characterized (para. 0012).
Examiner notes that Frederic discloses immunofixation/immunoprecipitation (para. 0012) and immunosubtraction (paras. 0013-0018, especially 0018) as separate examples of techniques for analysis of proteins. The present grounds for rejection rely upon the immunofixation/immunoprecipitation (para. 0012) as the means for analysis of the proteins. Such immunofixation/immunoprecipitation is equivalent to Applicant’s step d. in claim 18.
	However Frederic is silent as to use of a modified antibody to shift [displace] the immunocomplex to a position outside the gamma zone of the immunoglobulin of the electrophoretic track.
Chaffey however teaches the claimed modified antibody that shifts [i.e., displaces] the immunocomplex, an interfering compound, to a position located outside the gamma zone of the target compound to prevent co-migration and thus interference of detection of a target compound. See paragraph 0022.
While Chaffey discloses detection of another material as the target [as opposed to detection of the shifted immunocomplex as the target], it would have been obvious or predictable by one skilled in the art that the shifted immunocomplex can also be detected as a target, as may be desirable for study or diagnosis, such purposes being well known in the art as exemplified by Frederic in paragraph 0012. Moreover, it would have been understood by one skilled in the art that the shifted immunocomplex would be separated from other materials in the sample. Furthermore, it would have been predictable based on the teachings of Chaffey, that such separation would thus prevent co-migration and interference with the detection of the shifted immunocomplex. The skilled artisan would have been motivated by such benefits in the detection of the immunocomplex.
In other words, it would have been obvious by one skilled in the art to displace an analyte before its detection because it is predictable that the displacement prevents co-migration, which Chaffey suggests is desirable for lowering interference from other materials that would have otherwise co-migrated in the sample. Chaffey also exemplifies this in paragraph 0022 which teaches that preventing co-migration is desirable for preventing interference. 
Moreover, with respect to claim 18, Chaffey, throughout the reference and especially at abstract, paragraphs 0011, and 0071-0083, teaches the remainder of the limitations of claim 18. More specifically, Chaffey teaches a method of electrophoresis analysis of a biological sample (sample of a body fluid) comprising one or more proteins comprising depositing at least one aliquot portion of the biological sample on the electrophoresis. Chaffey at paragraph 0039 teaches that the electrophoresis can be carried out of a gel plate, which naturally have sample wells (sample deposit areas) which are at positions enabling electrophoresis migration of the protein content of the deposited sample towards the anodic side of the gel.   Chaffey at paragraphs 0007-0008, 0011, 0021, 0024, and claims 1-25 teaches adding at least one antibody which is modified to bear additional negative electric charges (polyanionic polymer segment), said modified antibody having antigenic specificity for a for a predetermined target immunoglobulin that may be present in the biological sample (claim 2 says that the target can be an immunoglobulin, and antibodies naturally have affinity for a predetermined analyte/antibody and the capability to form an immunocomplex with the predetermined antibody). 
Chaffey at paragraphs 0007-0008, 0011, 0021, 0024, 0039 and claims 1-25 teaches electrophoresing the gel plate (see paragraph 0039) to obtain a protein profile. 
Chaffey teaches that the polyanionic polymer segment for modifying the mobility of a target compound allows the target compound, an interfering compound, to migrate into a zone located outside the migration zone of the compound of which the presence is to be determined (para. 0022). This disclosure meets the limitations of step c of Applicant’s claim 18 regarding shifting the immunocomplex to a position located outside the gamma zone of the immunoglobulin of the electrophoretic track.
In the modification of Frederic in view of Chaffey as discussed further above, one skilled in the art would have looked to Chaffey in suggesting the details for performing the steps of shifting the compound.
However, Chaffey at claim 1 teaches that the antibodies are mixed together [pre-incubated] and then electrophoresed.  Thus neither Frederic nor Chaffey teach the following limitations of claim 18: wherein the method does not include pre-incubation of the sample with the modified antibody prior to depositing on the gel, such that the sample and the modified antibody can interact with each other only after deposition on the gel.
However it would have been predictable to one skilled in the art that in the Frederic-Chaffey method discussed above, the same result can be achieved with the sample and the modified antibody being deposited sequentially one after the other onto the same deposit area. Such predictable result renders the steps obvious. The skilled artisan would have had reasonable expectation of success so long as the sample and modified antibody are deposited soon after the other is deposited to allow for contact and binding.
With respect to claim 19, Frederic at paragraph 0012 teaches that in the immunofixation/ immunoprecipation method, a staining step reveals the position of the immunocomplexes
With respect to claim 20, Frederic at paragraph 0012 teaches that several aliquot portions of the biological sample are deposited on parallel tracks of the gel plate with experimental and reference tracks.   
With respect to claim 21, Frederic at paragraph 0012 teaches that at least one track is a reference track which is not submitted to step d) (i.e. no antiserum).  Frederic at id. states that the procedures for immunofixation were  performed as described in Bossyut et al., Serum protein electrophoresis and immunofixation by a semiautomated electrophoresis system, Clinical Chemistry, Volume 44, Issue 5, 1 May 1998, Pages 944–949.  Bossuyt at 944-945 teaches adding fixation solution to the reference lane.
With respect to claim 22, Frederic at paragraph 0012 teaches that several aliquot portions of the biological sample are deposited on parallel tracks of the gel plate with experimental and reference tracks.   Frederic at claim 1 teaches that the modified antibody is added to the sample.  Frederic at paragraph 0012 states that the procedures for immunofixation were performed as described in Bossyut et al., Serum protein electrophoresis and immunofixation by a semiautomated electrophoresis system, Clinical Chemistry, Volume 44, Issue 5, 1 May 1998, Pages 944–949.  Bossuyt at 944-945 teaches that lanes had either fixative or IgG, IGA, IgM, K, or Lamba capture antibodies applied.
With respect to claim 23, Frederic at claim 2 teaches comparing the electrophoresis profiles obtained in the method with the electrophoresis profiles obtained with the same conditions and same sample, but without the modified antibody. Thus it is known in the art to compare electrophoresis profiles for determining any difference.
With respect to claim 27, Chaffey at paragraphs 0071, 0084, 0087, 0089, and 0092 teaches that the modified antibody is a Sheep polyclonal antibody.  Moreover, Chaffey at paragraphs 0041-0042 teaches that the modified antibody can be monoclonal or polyclonal, thereby rendering an human or animal monoclonal antibody obvious.
With respect to claim 28, Frederic at paragraph 0054 teaches optimizing the ratio of the target to the concentration of the modified antibody. Frederic at paragraph 0055 teaches that the concentration of negatively charged antibodies are 10 g/L.   Frederic at paragraphs 0124-0125] teaches the dilution factor for the sample based on the target concentration, and that if the gamma fraction in serum is more than 20 g/L, you should dilute by 1/40.   So, it would be approximately 0.5 g/L in the dilution.  Assuming the target has a similar concentration, the ratio would be 20/1.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
With respect to claims 29 and 38, Frederic at paragraphs 0047-0052 and 0056 teaches that the modified antibody is a reaction product of an antibody with a carboxylic acid anhydride such as 1,2, 4 benzene tricarboxylic anhydride.   
With respect to claim 30, Frederic at paragraphs 0047-0052, 0056-0057, 0073-0085, and 0097 teaches providing an antibody solution of 10 g/L and adding to the antibody solution a carboxylic acid anhydride dissolved in a suitable anhydrous solvent (Dimethylformamide) to addition being performed and recovering the obtained modified antibody. While it is unclear what pH the addition is performed, the antibody solution starts at pH 7.4 and a base (sodium hydroxide) is added. Thus, it is expected that the pH will rise to the claimed range.  The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between the pH of the prior art and the pH instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
With respect to claim 31, Frederic at paragraph 0097 teaches that the carboxylic acid anhydride is added at a concentration of 100 mM.
With respect claims 32 and 39, where the modified antibody and sample are deposed on the same area, such as discussed above regarding claim 18, the disposal areas are less than 2 or 5 mm apart (0 mm apart).
With respect to claim 33, Frederic at paragraphs 0058 and 0116 teaches that the biological sample is serum.
With respect to claim 34, analyzing and/or interpreting the IFE results in the Frederic-Chaffey method would have been obvious to one skilled in the art in order to provide meaning to the method for purposes such as detection and/or diagnosis of a disease, such as suggested by Frederic at paragraph 0012.
With respect to claim 35, the combination of references teaches the method wherein the analyte to be detected is the suspected interfering immunoglobulin (see above discussion of claim 18).    
With respect to claim 40, staining an immunocomplex for detection is known in the art, see for example, Frederic, paragraph 0012, and thus its use for detection of the target captured by the capture antibody would have been obvious to one skilled in the art.



Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederic et al. (US2005/164302) in view of Chaffey (US20100113752) and further in view of Guancial et al., Theraputic Monoclonal Antibody Interference In Immunofixation Electrophoresis, 116, 21, 2010, 4996.
With respect to claims 24-25, Frederic and Chaffey teach an antibody, but does not teach a therapeutic antibody, specifically rituximab.
However, Guancial at abstract teaches detecting rituximab with IFE and allows for a quantitative assessment of the therapeutic antibody in the body.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used rituximab as a target antibody, as taught by Guancial, in the method of Frederic as modified by Chaffey.
One of ordinary skill in the art would have been motivated to have used rituximab as a target antibody, as taught by Guancial, in the method of Frederic as modified by Chaffey, because Chaffey teaches detecting antibodies and Guancial teaches to use IFE in order to have a quantitative assessment of the therapeutic antibody in the body.
One of ordinary skill in the art would have a reasonable expectation of success, because Guancial teaches that IEF can be used for rituximab.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant asserts that claim 18 as amended recites that it is only when the antibody deposit area and the sample deposit area are separated that steps a. and b. are performed at the same. Applicant further asserts that according to claim 18, when the antibody deposit area and the sample deposit area coincide, steps a. and b. are necessarily carried out separately in time, and this is because the claimed method is an immunofixation electrophoresis (IFE) method, which is not contemplated in Chaffey. Applicant also notes several differences between claim 18 and Chaffey, including: 
--immunofixation electrophoresis (IFE) method is used, and no pre-incubation step of the sample with an antibody prior to the deposit of the sample on the electrophoretic gel, and the modified antibody bearing additional negative electric charges is deposited separately in time and/or in a separate location on the gel with respect to the deposited aliquot portion of the biological sample; and
--capture antibodies are applied in step c. to enable the formation of precipitated immunocomplexes.
With respect to the amendment regarding steps a. and b. being carried out separately in time when the antibody deposit area and the sample deposit area coincide, this is addressed in the above grounds for rejection (see above discussion of claim 18). Also, Examiner emphasizes that Frederic is relied upon to teach immunofixation.
With respect to the capture antibodies applied in step d., Frederic is relied upon to teach step d. See paragraph 0012 in Frederic which discloses applying an antibody [i.e., the claimed capture antibody] that is used to permit immunofixation by precipitation of the immunocomplex for the purpose of its detection, to enable the disease associated with the proteins to be characterized.
Applicant also argues that the antibody referred to by Examiner are antibodies “for binding the target desired for analysis, e.g., Mc proteins in a sample” (para. 0018-0019), i.e., antibodies that serves the purpose of immunosubtraction, i.e., chemically modified to provide additional negative charges. Applicant asserts that such antibodies are not “capture” antibodies that permit immunofixation by the precipitation of immunocomplexes within a gel, as required in step d. of claim 18. Applicant asserts that an immunocomplex that is precipitated cannot move [in a] medium anymore and therefore, a capture antibody serving the formation of a precipitated immunocomplex is not an antibody serving the purpose of immunosubtraction as disclosed in Frederic, since in immunosubtraction what is sought is a displacement from an initial position (para. 0018 of Frederic), which is a feature that is the exact contrary to precipitation, where any movement in the gel is stopped.
In the amended grounds for rejection above, Examiner relies upon paragraph 0012 of Frederic for disclosing immunofixation. Examiner notes that Frederic discloses immunofixation/immunoprecipitation (para. 0012) and immunosubtraction (paras. 0013-0018, especially 0018) as separate examples of techniques for analysis of proteins. The present grounds for rejection rely upon the immunofixation/immunoprecipitation (para. 0012) as the means for analysis of the proteins. Such immunofixation/immunoprecipitation is equivalent to Applicant’s step d. in claim 18.
Applicant asserts that it is not disputed that in the instant invention, a specific displacement of a predetermined target immunoglobulin is also carried out (such as in Chaffey or Frederic). Applicant asserts that the purpose of the instant invention is to improve the state-of-the art IFE, ie., immunofixation methods, especially in the presence of interfering protein(s) that co-migrate on the IFE gel that renders the interpretation more difficult.
Applicant argues that a polyanionic polymer segment (such as taught by Chaffey) is not contemplated in the instant invention, and it is questionable how a bulky polyanionic polymer would migrate in a gel in contrast to migration in a liquid). Applicant argues that Chaffey does not provide any expectation of success with respect to working the invention it proposes in a gel.
In response, Examiner points to paragraph 0039 in Chaffey which implies the capability of use of the method in gel electrophoresis. Gel electrophoresis is also disclosed in Frederic in paragraph 0012.
Applicant also argues that the Chaffey states that the disclosed method had been devised to overcome the drawbacks or the method of Frederic. Applicant states that since Chaffey is an improvement to Frederic, turning back to an absence of polyanionic polymer segment would not make sense since it is said in Chaffey that polyanionic polymer segments are required over Frederic, which is an incompatability.
Examiner does not find this persuasive since there is no reason showing that using polyanionic polymer segment of Chaffey would be incompatible with the an immunofixation method disclosed by Frederic. Examiner also notes that the amended grounds for rejection utilizes Frederic as the primary reference which is modified by one skilled in the art in view of Chaffey.
Applicant further argues, that the other way around, Frederic does not teach precipitation as used in step d. of the instant claim 18, which is another incompatibility in combining the cited prior art documents. Examiner does not find this persuasive since paragraph 0012 precipitation as one of the alternatives for detection among other techniques such as immunosubtraction.  
Applicant argues that where precipitation of proteins would be introduced in a capillary electrophoresis method such as the method Chaffey discloses, the Chaffey method cannot be worked anymore, which is a third incompatibility. Applicant argues that this is because the capillary electrophoresis technique is incompatible with precipitation of the analytes in the medium this technique uses. 
Examiner does not find this persuasive since there is no reason that shows that capillary electrophoresis technique is incompatible with precipitation of analytes in the medium used.
In any case, Chaffey does require the use of capillaries. Chaffey does not limit the disclosed invention to use of capillaries, and specifically discloses that plates such as in conventional gel electrophoresis may also be used (para. 0039).
More specifically Chaffey discloses in paragraph 0039:
“In one embodiment, the electrophoresis is carried out in a channel, although in principle a method according to the invention can be carried out on a plate or the like (as in conventional flat gel electrophoresis).  In one embodiment, the channel is a capillary, in which case the electrophoresis technique is generally referred to as capillary electrophoresis (CE)…”
Applicant states that Chaffey is especially concerned by electro-osmotic flow since it describes the charges characteristics of the inner walls of the capillary (para. 0040 of Chaffey). Applicant asserts that there are no inner walls in agarose gels. Applicant further states that the polyanionic polymer segments grafted to antibodies are tailored for taking into consideration the electro-osmotic flow, present in a capillary electrophoresis technique (not in agarose gels), and therefore, Chaffey’s teaching cannot be simply transposed to agarose gels settings without risk of failure. Applicant argues that if polyanionic polymer segments were to be used in an agarose gel, they would shift [w]ell beyond the zone of interst of the gel, if not outside the gel because of their mobility, which is increased at a large extent because of the greatnumber of negative charges such polyanionic polymer segments contain.
Applicant further states that in capillary electrophoresis, a volume of sample is analyzed after having been introduced in the capillary from a reservoir in which the buffer has been replaced by a sample solution. The electrophoretic migration is measured by a detector, at a single point along the migration path of the analytes through the channel. All analytes travel the same distance, but the migration time is different for each analyte, and the migration time is the parameter that is measured in order to obtain an electrophoerogram.
Applicant argues that where precipitation of a complex would occur at any time during migration, the result of CE (capillary electrophoresis) could not be read. It would mean that all analytes do not travel the same distance, and this is against the principle of operation of capillary electrophoresis. Applicant states that accordingly, combining the teachings of Frederic and Chaffey would render the Chaffey prior art method unsuited for its intended purpose, which means one skilled in the art would not be motivated to make the proposed combination.
Examiner does not find these arguments to be persuasive. 
As mentioned above, Chaffey does require the use of capillaries. Chaffey does not limit the disclosed invention to use of capillaries, and specifically discloses that plates such as in conventional gel electrophoresis may also be used (para. 0039).
Moreover, there is no reason to show that precipitation of a complex would go against the principle of operation of capillary electrophoresis.
To the contrary, Chaffey discloses that a detector is used at a particular region to detect the target (see para. 0040 and 0086), and Chaffey also discloses that separation is stopped for detection (paras. 0086 and 0088). 
The use of a polyanioninc polymer segment as disclosed by Chaffey modifies the mobility of the target compound, which unbound to the macromolecules, may co-migrate with other compounds of which the presence in the sample is to be determined whereby the interfering compounds (bound to the macromolecule) migrate into a zone located outside the migration zone of the one or more compounds of which the presence is to be determined (see para. 0022 of Chaffey.) In other words, Chaffey discloses separating target compounds from interfering compounds. There is no reason that shows that this separation using a polyanionic polymer segment to modify mobility of the target compound would go against the principle of capillary electrophoresis.
Again, Chaffey discloses that non-capillary methods can be used (see para. 0039), and also discloses stopping separation and using a detector at a particular region to detect the target compound (see paras. 0040, 0086, and 0088). 
In summary, the claimed invention of claim 18 is rejected based on the teachings of Frederic which discloses immunofixation/immunoprecipitation (para. 0012) as an example of a technique for analysis of proteins. Such immunofixation/immunoprecipitation is equivalent to Applicant’s step d. in claim 18.
	However Frederic is silent as to use of a modified antibody to shift [displace] the immunocomplex to a position outside the gamma zone of the immunoglobulin of the electrophoretic track.
Chaffey however teaches the claimed modified antibody that shifts [i.e., displaces] the immunocomplex, an interfering compound, to a position located outside the gamma zone of the target compound to prevent co-migration and thus interference of detection of a target compound. See paragraph 0022.
While Chaffey discloses detection of another material as the target [as opposed to detection of the shifted immunocomplex as the target], it would have been obvious or predictable by one skilled in the art that the shifted immunocomplex can also be detected as a target, as may be desirable for study or diagnosis, such purposes being well known in the art as exemplified by Frederic in paragraph 0012. Moreover, it would have been understood by one skilled in the art that the shifted immunocomplex would be separated from other materials in the sample. Furthermore, it would have been predictable based on the teachings of Chaffey, that such separation would thus prevent co-migration and interference of some compounds in the detection of the shifted immunocomplex. The skilled artisan would have been motivated by such benefits in the detection of the immunocomplex.
In other words, it would have been obvious by one skilled in the art to displace an analyte compound, via the means taught by Chaffey, before its detection because it is predictable that the displacement prevents co-migration with other materials that interfere with the detection of the analyte compound, as is also suggested by Chaffey. Chaffey discloses detection of the material that is not displaced but is separated from the displaced, interfering compounds. However, detection of the displaced compounds, alternatively or in addition, may be desirable by one skilled in the art for various known reasons such as study or diagnosis. The separation or displacement of the compounds to be detected from other compounds provides the benefit, as suggested by Chaffey, of lowering interference from other materials that would have otherwise co-migrated in the sample. Chaffey also exemplifies this in paragraph 0022 which teaches that preventing co-migration is desirable for preventing interference. 
Such modification of the prior art, which examiner finds to be obvious for the reasons set forth above, is essentially Applicant’s claimed invention as recited in claim 18, and supported in Applicant’s specification in paragraphs 0002, 0024, 0026, and 0036. As mentioned in paragraph 0026 of the specification, Applicant’s invention deposits modified antibody, which modifies classical IFE to achieve advantageous results, mitigating interferences. This modification is found by Examiner to be obvious for the reasons set forth in the grounds for rejection, and Applicant’s arguments have not been found persuasive for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/            Primary Examiner, Art Unit 1641